Exhibit 10.1

Chiasma, Inc.

140 Kendrick Street

Building C East

Needham, MA 02494

February 14, 2020

Raj Kannan

Re: Amendment to Executive Employment Letter

Dear Raj:

This Amendment (the “Amendment”) to the Executive Employment Letter dated
May 31, 2019 (the “Agreement”) confirms the amended terms and conditions of your
employment with Chiasma, Inc. (the “Company”) effective February 14, 2020.
Except as expressly amended herein, the Agreement remains in full effect. Your
Employee Confidentiality, Assignment and Noncompetition Agreement with the
Company dated May 31, 2019 is unaltered and unamended by this Amendment and
remains in full effect.

Section 8(e) of the Agreement is hereby amended by:

 

  1.

Adding, after the phrase “the year in which the Change in Control occurs,” the
words “(b-i) your accrued bonus (if any) with respect to the calendar year in
which the Date of Termination occurs, subject to the Board’s assessment of
applicable bonus criteria and prorated from the beginning of such year to the
Date of Termination”; and

 

  2.

Adding, after the words “(a) and (b),” the words “and (b-i)”

This Amendment constitutes the complete agreement between you and the Company
with respect to the subject matter herein and supersedes any prior agreements,
representations or understandings (whether written, oral or implied) between you
and the Company with respect to the subject matter herein.

Please acknowledge, by signing below, that you have accepted this Amendment.

 

Very Truly Yours,     /s/ David Stack    

 

David Stack

Chairman of the Board of Directors

Chiasma, Inc.

   

 

I have read and accept this Amendment:     /s/ Raj Kannan     02/18/2020 Raj
Kannan     Date